Citation Nr: 0811654	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-42 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a respiratory 
disorder, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active service with the Army from August 1979 
until August 1982 and subsequent Army Reserve National Guard 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has degenerative 
joint disease of the lumbar spine and a respiratory disorder, 
including as due to asbestos exposure, due to service.

The veteran claimed in his March 2004 claim application that 
he was exposed to asbestos while cleaning the ceiling of a 
naval base and that he has breathing problems.  Additional 
information was requested from the veteran regarding his 
asbestos claim in a March 2004 VCAA letter; however, no 
information was provided.  Other than a June 1982 record for 
bronchitis, service medical records did not indicate 
complaints of or treatment for a respiratory disorder.

The veteran's VA outpatient treatment records have indicated 
that he has been treated for shortness of breath, such as in 
an October 2003 record.  VA records, such as a February 11, 
2004, record, have also alternatively indicated that the 
veteran has been found to have no shortness of breath, 
wheezing, hemoptysis, asthma, or tuberculosis.  A February 
19, 2004, record found the veteran to have allergic 
sinusitis.  

In respect to both of his claims, the veteran has indicated, 
in his June 2004 Notice of Disagreement that he was receiving 
medical treatment for his back and had pulmonary function 
testing done at the VA in Memphis, Tennessee.  He also 
submitted evidence of the occurrence of pulmonary function 
testing with his September 2004 VA Form 21-4138, which 
indicated he was tested in June 2004.  The veteran's medical 
findings of that test and other VA medical records dated 
since March 2004 have not been associated with the claims 
file.  Given the nature of his present claims, the VA medical 
records are relevant and should be obtained.

The Board also concludes that on remand the veteran must be 
afforded an examination to allow for a complete review of the 
veteran's lumbar spine and respiratory claims to determine 
whether he has either condition that may be related to his 
military service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
Memphis VA medical center and request 
all medical records, specifically 
including any records concerning the 
veteran's lumbar spine and any 
respiratory disorder present, and 
particularly, those dated since March 
2004.

2.  After the requested medical records 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
lumbar spine and respiratory disorder 
found to be present. 

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any lumbar 
spine or respiratory disorder found to 
be present had its onset in or is 
related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals
